UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                          ALDYKIEWICZ, SALUSSOLIA, and FLEMING
                                 Appellate Military Judges

                               UNITED STATES, Appellee
                                            v.
                           Specialist NATHANIEL MARTIN JR.
                              United States Army, Appellant

                                        ARMY 20180495

                           Headquarters, 7th Infantry Division
                Lanny J. Acosta, Jr. and Jennifer B. Green, Military Judges
                    Colonel Russell N. Parson, Staff Judge Advocate


For Appellant: Lieutenant Colonel Tiffany D. Pond, JA; Major Jack D. Einhorn, JA;
Captain Steven J. Dray, JA (on brief).

For Appellee: Colonel Steven P. Haight, JA; Lieutenant Colonel Wayne H.
Williams, JA; Major Dustin B. Myrie, JA; Major Anne Savin, JA (on brief).


                                           29 April 2020

                                    ---------------------------------
                                     SUMMARY DISPOSITION
                                    ---------------------------------

     This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

Per Curiam:

      Appellant stole over $36,000 from the Army, in the form of housing and
family separation allowances. ∗ To get this money, appellant repeatedly told the
Army that he was married, when, in reality, he was divorced.



∗A  panel with enlisted representation sitting as a special court-martial convicted
appellant, contrary to his pleas, of three specifications of larceny of military
property of a value greater than $500, and six specifications of false official
statement, in violation of Articles 121 and 107, 10 U.S.C. §§ 921, 907, Uniform
Code of Military Justice [UCMJ] (2016). The convening authority approved the
adjudged sentence of reduction to the grade of E-1, confinement for 45 days, and a
bad-conduct discharge.
MARTIN—ARMY 20180495

      We review appellant’s case under Article 66, UCMJ. Appellant contends the
government’s evidence was factually insufficient to support his larceny convictions,
and his six separate convictions of false official statement represent an unreasonable
multiplication of charges (UMC). We affirm but write briefly to explain that
appellant’s UMC claim misapprehends the purpose and intent of Article 107.

      Appellant’s UMC claim never gets off the ground. Appellant contends that
because the “criminality behind” his Article 107 convictions was not the statements
themselves, but rather the fact that appellant made the statements “in order to steal
money from the government,” his separate Article 107 convictions represented an
unreasonable multiplication of charges.

       This argument demonstrates a basic misunderstanding of Article 107. The
“criminality behind” appellant’s false official statements was the falsehood of those
statements. An Article 107 conviction does not depend on the false statement
having been made to effectuate an underlying crime; each false official statement is
a free-standing crime in-and-of itself, notwithstanding the speaker’s underlying
motivation. See, e.g., United States v. Solis, 46 M.J. 31, 33-34 (C.A.A.F. 1997); see
also United States v. Spicer, 71 M.J. 470, 474 (C.A.A.F. 2013) (our superior court
explaining the purpose of Article 107 is to “protect the authorized functions of the
military from the perversion which might result from the deceptive practices”
embodied by false statements).

      The harm of false official statements is magnified in the military, where
candor and accuracy in reporting is critical. As our superior court observed,

             Military missions, whether in combat, in peacetime
             operations, or in training, are characterized by stress,
             tension, danger, and the need for rapid decisions based
             upon accurate information. The habits and traits of
             character developed in peace can make the difference
             between success or failure in war. Members of the armed
             forces are expected to give truthful answers to official
             inquiries, whether in garrison or in the field, in peace or in
             war. When they fail to meet that standard, Article 107 is
             available to ensure compliance.

Solis, 46 M.J. at 34.

       Thus, appellant’s separate convictions for false statements made in order to
steal money from the Army do not represent an unreasonable multiplication of
charges.




                                           2